TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00420-CV


Douglas K. Conley, Appellant


v.


Kelly L. Conley, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. D-1-FM-04-002639, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Douglas K. Conley filed his notice of appeal on June 5, 2006, and the
clerk's record was filed on July 20, 2006.  On August 17, 2006, the Clerk of this Court sent
Conley notice that his brief was overdue and that his appeal would be dismissed for want of
prosecution if he did not respond to this Court by August 28, 2006.  To date, appellant has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b), (c).


					__________________________________________
					Bob Pemberton, Justice
Before Justices B.A. Smith, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   October 11, 2006